Citation Nr: 1126008	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  01-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain.  

2.  Entitlement to an increase in a 10 percent rating for left knee degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to January 1969 and from October 1976 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 RO rating decision that denied an increase in a 10 percent rating for a left knee disability then identified as left knee chondromalacia with a history of sprain.  

In a September 2001 decision, the RO again denied an increase in a 10 percent rating for the Veteran's left knee chondromalacia with a history of sprain (recharacterized as chondromalacia with Pellegrini-Stieda syndrome, anterior cruciate ligament laxity, and a history of sprain), but also afforded the Veteran a separate 10 percent rating for left knee degenerative changes.  The Veteran continued his appeal for increased ratings for his service-connected left knee disabilities.  

While the Veteran requested a hearing before a member of the Board on his VA Form 9, he subsequently indicated that he did not want that hearing, but instead wished to testify before a hearing officer at the RO.  He provided testimony at a personal hearing at the RO in February 2002.  

The Board sought to develop the matters further by way of a November 2002 development memorandum.  In August 2003, the Board remanded these matters to the RO for further development.  

In a December 2006 decision, the Board denied the Veteran's claims for entitlement to an increase in a 10 percent rating for left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of sprain, and entitlement to an increase in a 10 percent rating for left knee degenerative changes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court vacated and remanded the Board's December 2006 decision.  In February 2010, the Board again remanded this appeal for further development.  

As discussed in the February 2010 remand, the Board notes that in his November 2001 VA Form 9, the Veteran raised the issue of entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.  That issue has still not been addressed by the agency of original jurisdiction.  As such, it is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain, is manifested by no more than slight instability.  

2.  The Veteran's left knee degenerative changes are manifested by arthritis with some limitation of motion (motion was from 0 to 90 degrees with pain at 90 degrees, on last examination), without malunion of the fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

2.  The criteria for a rating in excess of 10 percent for left knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in February 2003 and May 2004 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for an increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The case was last readjudicated in March 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; and hearing testimony.  

Additionally, the Board notes that in its April 2009 Memorandum Decision, the Court noted that the Veteran presented the Court with a new argument on appeal: "that the Board should have considered that 'without medications, (pain + anti-inflammation), [he] cannot function during the day without severe pain + limitation,' because 'if you cannot do normal activities without medications, it is the body performing daily activities by using a crutch.'"  The Court construed the Veteran's statement "as an argument that his medication masks the true level of pain that he experiences, and thus that the VA medical examinations relied upon by the Board did not accurately measure the pain he suffers as a result of his knee disabilities."  

Further, the Court observed that "[a]lthough the April 2005 VA medical examination noted the appellant's medication, neither medical examination relied upon by the Board explains whether the appellant was medicated when he was examined or, if he was medicated, whether his medications enabled him to experience a greater pain-free range of motion than he would be able to manage absent medication."

The Court presented four questions for the Board's consideration:

(1) whether the applicable regulations and diagnostic codes concerning limitation of motion, pain on use, and pain and instability due to chondromalacia, are meant to take a Veteran's medication into account;

(2) whether the appellant was medicated when he received the VA medical examinations relied upon by the Board in this case;

(3) if the Veteran was medicated when he received the VA medical examinations relied upon by the Board in this case, whether the VA medical examinations took the appellant's medication into account when determining his range of motion and pain on use; and

(4) whether the Board considered the Veteran's medication when discussing his range of motion and pain on use.

As discussed in detail in the February 2010 Board remand, the Board indicated that the answer to the first question, the lack of information regarding medication at the time of the last VA examination, and the need for a new VA examination, make the Board's responses to the remaining three questions pointless for purposes of rating the Veteran's left knee disability.  As to the first question, the Board found that the applicable regulations and diagnostic codes concerning limitation of motion, pain on use, and pain and instability associated with chondromalacia, do not address the question of whether the Veteran should be rated while on pain medication or off pain medication taken for his left knee disability, and that such discussion is essentially irrelevant for purposes of rating this Veteran's disability.  That being said, the Board remanded this appeal for a more complete VA medical examination report and requested that the examiner specifically indicate whether the Veteran regularly took pain medication for his left knee disabilities and whether the Veteran was taking the pain medication on the day of the examination.  

The Veteran was subsequently afforded a VA orthopedic examination in September 2010.  The examiner specifically indicated that the Veteran reported that he had undergone bracing and steroid injections for his left knee disabilities.  The examiner also reported that the Veteran was currently taking Oxycodone and that he did not take his noon dose as normally scheduled.  It was noted that the Veteran also received injections of Kenalog, Lidocaine, and Marcaine in June 2010.  The Board further observes that the record contains no indication that the Veteran's left knee disabilities have grown more severe since the most recent September 2010 VA orthopedic examination.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Private and VA treatment records dated from April 2000 to July 2001 show that the Veteran was treated for disorders including left knee problems.  

An August 2001 VA orthopedic examination report noted that the Veteran reported that he served in the Army from 1976 to 1985 and that he presently worked door-to-door as a salesman, which involved walking daily.  He stated that he had a history of longstanding difficulties with his left knee for more than fifteen years.  He indicated that he suffered a twisting injury with swelling in about 1983 and that he had recurrent swelling since that time, with an immobilized problem with standing and stooping.  The Veteran reported that he underwent an arthroscopy in 1985 and that, at the time of his last examination, he had an aching yet stable knee.  He indicated that he presently had pain daily in the medial aspect of the left knee, as well as under the patella.  He stated that he had some degree of a feeling of popping in his patella and that he also had some stiffness and intermittent swelling, with no heat or redness.  The Veteran related that he did have some instability of the left knee and that he felt it would buckle.  He stated that he had some fatigue, but that he was able to walk nearly all day as a door-to-door salesman, with rest in between.  It was noted that the Veteran reported that he did not have flare-ups per se.  

The Veteran indicated that he had been prescribed a Don Joy brace for instability and that he was told that he had some instabilities of the anterior cruciate ligament at a past VA examination.  It was noted that the Veteran underwent a magnetic resonance imaging (MRI) study at that time and that a Baker's cyst was reported.  The Veteran stated that he was not having dislocations of his left knee, but that he felt he had subluxation, giving way, or buckling of the left knee.  He indicated that the subluxation, giving way, or buckling caused pain, but that he was able to carry out his occupation.  

The examiner reported that on physical examination, the Veteran had a slight limp favoring the left lower extremity.  It was noted that the Veteran was wearing a Don Joy brace.  The examiner indicated that the Veteran had some pain on pressure of the medial plica area of the left knee.  The examiner remarked that there was also crepitation on pushing of the patella against the knee joint.  As to range of motion of the Veteran's left knee, the examiner stated that the Veteran could extend to the left knee to 0 degrees and that he could flex the left knee to 130 degrees, where he had pain and the maneuver was stopped.  The examiner reported that the Veteran's left knee felt like it had minimal instability from left to right and that the anterior Drawer sign was +1 positive.  It was noted that the Veteran did not have atrophy of the quadriceps.  The examiner indicated that the Veteran had a soft, rounded, asymptomatic Baker's cyst on the posterior surface of the left knee.  The examiner stated that the Veteran could do squats and knee bends repeatedly without exhibiting weakness and that such activity did not increase his pain.  

The examiner indicated that there was no excess fatigability and that there was no incoordination.  The examiner stated that there was no additional range of motion loss due to pain.  The examiner remarked that the principle difference between the present examination and previous examinations was the increase in instability of the Veteran's left knee and that he was having more discomfort with both flexion and extension.  The examiner reported that an X-ray, as to the Veteran's left knee, did show degenerative changes with calcium of menisci and old trauma of the medial condoyle.  It was noted that a Baker's cyst was not shown pursuant to the X-ray.  The diagnosis was chondromalacia with Pellegrini-Stieda syndrome and anterior cruciate ligament laxity.  

VA treatment records dated from September 2001 to April 2005 show that the Veteran was treated for multiple disorders, including variously diagnosed left knee disabilities.  

For example, an April 2002 VA treatment entry noted that the Veteran reported that he had longstanding left knee pain since a running injury in the military in the early 1980s.  He reported that he had increased pain along the medial side of the left knee for about a year and a half.  The Veteran indicated that the pain was worse with motion and worse going downstairs.  He stated that his knee would give way occasionally secondary to pain and that a medial unloading brace had been somewhat helpful.  The examiner reported that range of motion of the Veteran's left knee was from 0 to 120 degrees and that the Veteran had positive joint line tenderness along the medial joint line.  The examiner stated that there was no effusion and that the medial joint line was intact.  It was noted that the anterior Drawer test and the Lachman's test were both negative and that the medical collateral ligament and fibular collateral ligament were both intact.  The examiner indicated that the McMurray's test was positive with a patellofemoral grind.  The assessment was early medial compartment osteoarthritis.  

A March 2003 MRI study report, as to the Veteran's left knee, related an impression of a small intrameniscal cyst in the anterior horn of the lateral meniscus, with mild cartilage deformities, and no definite evidence of a meniscal tear.  

An April 2004 VA treatment entry noted that the Veteran reported that his left knee pain had been increasing over the years and that his left knee had given out on him three times causing him to fall.  The Veteran indicated that the pain was worse with motion, squatting, and walking downstairs.  The examiner reported that range of motion of the Veteran's left knee was from 0 to 120 degrees and that there was minimal crepitus and joint line tenderness along the posterior medial joint line.  The examiner reported that there was no effusion, that the anterior Drawer and Lachman's tests were negative, and that there was no valgus or varus motion.  The assessment was early medial compartment arthritis; a possible left lateral meniscal tear (with two MRI studies suggesting a tear in 2000 and another MRI study in 2003 suggesting a cyst); and a positive Pellegrini-Stieda lesion, suggesting an old medial collateral ligament injury.  

A June 2004 VA treatment entry indicated that the Veteran was seen for left knee pain and that he had a refurbished off loading brace, which helped with preventing falls and decreasing pain.  The Veteran reported that the brace had not helped with his painful popping.  The examiner reported that with the Veteran's brace on when standing, there was left knee flexion of 30 to 40 degrees and that the Veteran grimaced, held his breath, and refrained from a deeper knee bend.  It was noted that without the brace, the Veteran found the same motion more painful, but that there was no significant facial evidence of change.  The examiner stated that there appeared to be more medial joint motion.  The examiner reported that range of motion of the Veteran's left knee was from 5 to 88 degrees with extreme grimacing, fascicultions of the knee, gasping, and slowed movements.  The examiner indicated that the Veteran had good strength on left knee extension and flexion and that he obviously gave a good effort in spite of the pain.  It was noted that the Veteran reported he could walk one-quarter mile and then his knee would swell and have increased redness on the medial joint, as well as increased joint temperature.  The examiner reported that the Veteran could do a minimal knee bend to 62 degrees, but that he grabbed the examination table to stand and again demonstrated grimace, holding breath, and increased facial redness.  The examiner remarked that the Veteran's history and demonstration strongly suggested that prolonged walking, standing was not tolerated.  The examiner indicated that when walking inclines/declines, or up or down steps, the Veteran generally used the right leg as the supportive leg.  

A July 2004 VA treatment entry noted that the Veteran had range of motion of the left knee from 0-120 degrees with minimal crepitus and joint line tenderness along the posterior medial joint line.  The examiner indicated that there was no effusion, that the anterior Drawer and Lachman's tests were negative, and there was negative valgus or varus motion.  The diagnosis was left knee pain.  

A January 2005 VA treatment entry indicated that the Veteran had been involved in a motor vehicle accident.  The assessment included knee pain.  

An April 2005 VA orthopedic examination report noted that that the Veteran reported that he had constant left knee pain with associated stiffness in the knee, swelling at times, redness and heat, giving way and popping.  He also stated that his left knee was easily fatigued.  The Veteran indicated that he was taking medication for pain which helped to some small degree.  The Veteran reported that he had flare-ups of his left knee about twice a week, which were caused by walking, navigating stairs and standing.  He indicated that when he had the flare-ups, they lasted about three days and that he felt that he was approximately fifty percent more limited than he was before the flare-up.  It was noted that the Veteran used a cane and a Don Joy knee brace.  The Veteran reported he was currently not working and that his left knee would hurt if he drove for one hour.  He stated that squatting and kneeling were very painful.  He related that he no difficulty bathing or dressing.  It was reported that no episodes of dislocations were noted.  

The examiner indicated that on physical examination, the Veteran's left knee extended to 0 degrees and flexed to 100 degrees, where pain prevented further flexion.  The examiner stated that following repetitive use with nine knee extensions, there was no change in range of motion of the Veteran's left knee.  The examiner specifically pointed out that assessing any additional limitation during flare-ups would require ungrounded speculation.  The examiner stated that the only objective evidence of painful motion was grimacing at the end of flexion and with pressure on the knee.  The examiner indicated that there was a very slight effusion at the Veteran's left knee, but no edema.  It was noted that there was very mild laxity of the anterior cruciate ligament with Lachman's testing.  The examiner remarked that there was no weakness noted, but that there was tenderness laterally, medially, and anteriorly over the joint line.  The examiner reported that the Veteran's left knee was slightly warmer than his right knee, but that no redness was noted.  The examiner indicated that there was no abnormal movement, but that there was guarding of movement.  It was noted that the Veteran had an antalgic gait with limping on his left lower extremity, but that there was no unusual shoe wear pattern noted.  The examiner stated that there was no ankylosis of the Veteran's left knee and that there were no constitutional symptoms of inflammatory arthritis other than the mild effusion and slight warmth of the left knee.  

The diagnoses were chondromalacia of the left knee, degenerative joint disease of the left knee, and anterior cruciate ligament mild laxity of the left knee.  The examiner commented it was his opinion that the pain in the Veteran's left knee that occurred during repeated use and during flare-ups could significantly limit functional ability.  The examiner further stated that assessing the degree of any additional range of motion loss or other functional loss due to pain on use or during flare-ups would require speculation.  The examiner also added that certainly during the examination, the Veteran did not lose any additional range of motion.  

VA treatment records dated from May 2005 to August 2010 refer to continued treatment.  

For example, a March 2008 VA treatment report noted that the Veteran was seen for chronic left knee pain.  The Veteran reported that he had constant left knee pain which was worse with downhill walking.  He stated that he also had occasional giving way of his left knee.  It was noted that there was no numbness or tingling, catching, or locking.  The Veteran reported that he had previously worn a knee brace and had undergone physical therapy with some relief.  He remarked that he stopped wearing the brace as he thought it was making his left knee weaker.  The examiner reported that there was no effusion of the Veteran's left knee.  The examiner indicated that range of motion of the Veteran's left knee was from 0 to 110 degrees with positive crepitus.  The examiner stated that the Veteran's left knee was stable to varus and valgus stress and that the posterior Drawer and Lachman's tests were negative.  The examiner related that the Veteran was tender to palpation along the lateral and medial joint lines and that pain along the lateral joint line was greater.  The assessment included moderately severe compartment osteoarthritis.  

A March 2009 VA treatment entry noted that the Veteran was seen for left knee pain and injections.  The examiner reported that there was no left knee effusion, warmth, or erythema.  The examiner indicated that there was a slight valgus appearance to the Veteran's left knee.  The examiner stated that range of motion of the Veteran's left knee was from 0 to 110 degrees and that his left knee was stable to varus and valgus stress.  The assessment included left knee pain from degenerative changes.  

The most recent September 2010 VA orthopedic examination report noted that the Veteran reported that in 1982 or 1983, he was performing physical training and was running down a path.  He stated that he hit a rock and that this left knee buckled underneath him and that he had suffered left knee problems ever since that time.  The Veteran indicated that he received a steroid injection for his left knee in June 2010 and that the injection did not last as long as his previous injections.  The Veteran related that he had undergone bracing and steroid injections for his left knee disabilities.  The Veteran also stated that he was currently taking Oxycodone and that he did not take his noon dose as normally scheduled.  It was noted that the Veteran also received injections of Kenalog, Lidocaine, and Marcaine in June 2010.  

The Veteran indicated that he underwent an arthroscopy of his left knee in approximately 1983 or 1984.  He reported that he did not have deformity of his left knee, but that he did have giving way, instability, and pain.  The Veteran stated that he did not have stiffness, weakness, incoordination, or decreased speed of joint motion.  It was noted that the Veteran had no episodes of dislocation or subluxation.  The Veteran indicated that he did not have locking episodes or effusions.  He stated that he did have symptoms of inflammation such as swelling.  The Veteran reported that he would have severe flare-ups that occurred weekly and would last for hours.  He related that the flare-ups were precipitated or worsened by working and crawling into crawl spaces at home, as well as working throughout the week with pain at the end of the week.  He stated that the flare-ups were alleviated by elevation, pain medication, ice, and rest, such as when he was not working on weekends as an exterminator.  The Veteran reported that he had a 40 percent decrease in function during a flare-up due to pain.  He stated that he was able to sit for fifteen to thirty minutes and that he was able to walk a quarter of a mile.  The Veteran reported that he was presently employed full-time as an exterminator.  He reported that he had been in that occupation for two to five years.  He indicated that he lost one week of work in the last twelve months due to a viral illness.  The Veteran stated that he had worked as an assembler from 1986 to 1998 and then odd jobs until he became an exterminator in 2005.  

The examiner indicated that the Veteran reported that he had taken his pain medication prior to the examination at approximately 7 am, with the examination taking place at 2 pm.  The Veteran stated that he did not take his medication at noontime on the day of the examination.  The examiner reported that the Veteran's gait was antalgic and that there was no evidence of abnormal weight bearing.  The examiner stated that there was also no evidence of loss of a bone or part of a bone or any inflammatory arthritis.  As to examination of the Veteran's left knee, the examiner indicated that the Veteran had bony joint enlargement, heat, tenderness, pain at rest, and guarding of movement throughout the examination.  The examiner indicated that the Veteran was tender over the medial collateral ligament and lateral collateral ligament.  The examiner stated that there was pain with varus and valgus stress.  It was noted that there was no crepitus or bumps consistent with Osgood-Schlatter's disease.  The examiner reported that there were no clicks or snaps and that there were no masses behind the Veteran's left knee.  The examiner indicated that there was grinding.  As to instability of the Veteran's left knee, the examiner stated that she was unable to test his anterior and posterior cruciate ligaments due to pain and guarding with movement.  

The examiner reported that there was no patellar abnormality and that she was unable to test for a meniscus abnormality due to the Veteran's complaints of pain.  The examiner indicated that there was no effusion or dislocation noted.  The examiner stated that the Veteran had a valgus angulation of 12 degrees on the left compared to 6 degrees on the right, and that there was no additional range of motion loss due to weakened movement excess fatigability, or incoordination.  As to range of motion of the Veteran's left knee, the examiner indicated that flexion was from 0 to 90 degrees, with pain beginning at 90 degrees, and that extension was normal at 0 degrees.  The examiner stated that there was objective evidence of pain with active motion of the Veteran's left knee.  The examiner indicated that there was objective evidence of pain following repetitive motion and that the most important factor was pain.  The examiner reported, as to range of motion of the Veteran's left knee after repetitive motion, that flexion was 0 to 98 degrees, with pain from 90 degrees to 98 degrees, and that extension was from 0 to 180 degrees.  

An X-ray report, as to the Veteran's left knee, indicated that there was interval progression of tricompartmental osteoarthritis, which was most conspicuous within the lateral compartment with resultant valgus angulation.  It was noted that there was a prior injury to the medial collateral ligament and small joint effusion.  The impression was a progression of osteoarthritis, most conspicuous within the medial compartment.  The diagnoses were left knee osteoarthritis, which included chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain.  The examiner commented that the effects of the Veteran's left knee disabilities on his occupation included pain, as well as difficulty crawling into spaces for work.  It was noted that the Veteran reported that he had not lost work due to his left knee disabilities.  The examiner indicated that the effects of the Veteran's left knee disabilities on his usual daily activities ranged from none to severe.  

Subsequent VA treatment records dated through March 2011 refer to continued treatment.  

I.  Left Knee Chondromalacia of the Patella, with Pellegrini-Stieda Syndrome,
Anterior Cruciate Laxity, and a History of Strain

The Board notes that precedent opinions from the VA General Counsel permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The RO has rated the Veteran's service-connected left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain, as 10 percent disabling under Diagnostic Code 5257.  The Board observes that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The most recent September 2010 VA orthopedic examination report noted that the Veteran was tender over the medial collateral ligament and lateral collateral ligament.  The examiner stated that there was pain with varus and valgus stress.  As to instability of the Veteran's left knee, the examiner stated that she was unable to test his anterior and posterior cruciate ligaments due to pain and guarding with movement.  The examiner stated that the Veteran had a valgus angulation of 12 degrees on the left compared to 6 degrees on the right.  

The Board notes that a recent March 2009 VA treatment entry noted that there was a slight valgus appearance to the Veteran left knee.  The examiner indicated that the Veteran's left knee was stable to varus and valgus stress.  Additionally, a March 2009 VA treatment report noted that the Veteran's left knee was stable to valgus and varus stress and that the posterior Drawer and Lachman's tests were negative.  The Board observes that a prior April 2005 VA orthopedic examination report noted that there was very mild laxity of the Veteran's left anterior cruciate ligament with Lachman's testing.  The diagnoses were chondromalacia of the left knee, degenerative joint disease of the left knee, and anterior cruciate ligament mild laxity of the left knee.  Other prior VA treatment records did not specifically refer to any left knee instability.  For example, an April 2002 VA treatment entry noted that the anterior Drawer test and the Lachman's test were both negative and that the Veteran's left medial collateral ligament and fibular collateral ligament were intact.  The examiner at an August 2001 VA examination reported that the Veteran's left knee felt like it had minimal instability from left to right and that the anterior Drawer sign was +1 positive.  The diagnoses, at that time, were chondromalacia with Pellegrini-Stieda syndrome and anterior cruciate ligament laxity.  The Board concludes that there are references to minimal or mild instability of the Veteran's left knee, and there is no indication that the instability is any greater.  Clearly, this level of instability is not so severe as to be called "moderate" instability, as required for a 20 percent rating under Diagnostic Code 5257.  The criteria for the increased rating to 20 percent are not met under this Diagnostic Code.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the Veteran is presently working full-time.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain is no more than 10 percent disabling.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Left Knee Degenerative Changes

The RO has also assigned a 10 percent rating for degenerative joint disease of the left knee under Diagnostic Codes 5299-5262.  The medical evidence of record shows that the Veteran's left knee has arthritis (degenerative joint disease) established by X-ray findings.  The Board observes that the range of motion reported at the most recent September 2011 VA orthopedic examination, the April 2005 VA orthopedic examination, and that August 2001 VA orthopedic examination, as well as pursuant to essentially all recent treatment records, would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, although the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  The Board observes that the examiner at the September 2010 VA orthopedic examination indicated, as to range of motion of the Veteran's left knee, that flexion was from 0 to 90 degrees, with pain beginning at 90 degrees, and that extension was normal at 0 degrees.  The examiner also stated that there was objective evidence of pain with active motion of the Veteran's left knee.  The examiner indicated that there was objective evidence of pain following repetitive motion and that the most important factor was pain.  The examiner reported, as to range of motion of the Veteran's left knee after repetitive motion, that flexion was 0 to 98 degrees, with pain from 90 degrees to 98 degrees, and that extension was from 0 to 180 degrees.  Additionally, the examiner stated that was no additional range of motion loss due to weakened movement excess fatigability, or incoordination.  

The Board notes that a June 2004 VA treatment entry reported that the range of motion of the Veteran's left knee was from 5 to 88 degrees with extreme grimacing, fasciculations of the knee, gasping and slowed movement.  The examiner specifically indicated, however, that there appeared to be more medial joint motion.  The Board observes that all other VA treatment reports and examination reports of record show left knee range of motion from at least 0 to 90 degrees.  

A prior April 2005 VA orthopedic examination report indicated that on physical examination, the Veteran's left knee extended to 0 degrees and flexed to 100 degrees, where pain prevented further flexion.  The examiner stated that following repetitive use with nine knee extensions, there was no change in range of motion of the Veteran's left knee.  The examiner specifically pointed out that assessing any additional limitation during flare-ups would require ungrounded speculation.  The examiner stated that the only objective evidence of painful motion was grimacing at the end of flexion and with pressure on the knee.  Additionally, at an August 2001 VA orthopedic examination, the examiner stated, as to range of motion of the Veteran's left knee, that he could extend to the left knee to 0 degrees and that he could flex the left knee to 130 degrees, where he had pain and the maneuver was stopped.  The examiner stated that there was no additional range of motion loss due to pain.  Therefore, even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that left knee motion is limited to the degree required for a 20 percent rating under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most recent September 2010 VA orthopedic examination report, the April 2005 VA orthopedic examination report, and that August 2001 VA orthopedic examination, as well as essentially all recent VA treatment records, all showed full extension of 0 degrees.  As noted above, a June 2004 VA treatment entry indicated that flexion was 5, but that there appeared to be more medial joint motion.  The Board observes that all other VA treatment reports and examination reports of record show full extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Essentially only limitation of flexion is shown in the clinical evidence.  Therefore, separate ratings under both Diagnostic Codes 5260 and 5261 are not appropriate.  Further, the Board notes that the Veteran does not have malunion of the fibula, and thus there is no basis for an increased rating pursuant to Diagnostic Code 5262.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's left knee degenerative changes, alone, have caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the Veteran is presently working full-time.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's left knee degenerative changes are no more than 10 percent disabling.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

An increase in a 10 percent rating for left knee chondromalacia of the patella, with Pellegrini-Stieda syndrome, anterior cruciate laxity, and a history of strain, is denied.  

An increase in 10 percent rating for left knee degenerative changes is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


